         Case 2:21-mj-03594-DUTY Document 1 Filed 08/04/21 Page 1 of 2 Page ID #:1
               AO 91(Rev.5/85) Criminal Complaint




                       United States District Court
                                 CENTRAL DISTRICT OF CALIFORNIA                                  LODGED
                                                                                          CLERK, U.S. DISTRICT COURT



        UNITED STATES OF AMERICA                                                          8/4/2021
                                                            8/4/2021                   CENTRAL DISTRICT OF CALIFORNIA

        V.
                                                                                                      jb
                                                                                        BY: ____________BB______ DEPUTY


                                                                EC

     AMAURY ROCHA                                              CRIMINAL COMPLAINT
        REG#: 95154-298
                                                                 CASE NUMBER:           2:21-mj-03594-DUTY

        I, the undersigned complainant being duly sworn, state the following is true and correct to the best of
my knowledge and belief. On or about July 26, 2021, in Los Angeles County, in the Central District of
California, defendant Amaury ROCHA did escape from the custody of the United States Attorney General, in
violation of Title 18 United States Code, Section 751. I further state that I am a Deputy U.S. Marshal and that
this complaint is based on the following facts:

        On or about July 26, 2021, Juan F. Herrera, Residential Reentry Manager of the Federal Bureau of
Prisons (“BOP”), Metropolitan Detention Center Los Angeles (“MDCLA”), informed the United States
Marshals Service (“USMS”) that ROCHA escaped from Vinewood Residential Reentry Center (“RRC”), which
is located at 5520 Harold Way Los Angeles, CA 90028. The institution records I reviewed indicate that on July
26, 2021, at approximately 10:10 p.m., RRC staff began looking for ROCHA to remind him of an evening
detail. RRC staff were unable to locate ROCHA in his room, and RRC staff noticed that ROCHA’s property
was missing from his room. RRC staff attempted to call ROCHA’s approved cell phone, but ROCHA did not
answer. Lastly, RCC staff conducted a fire drill in a final attempt to locate ROCHA, but the fire drill produced
negative results. RRC staff noted that ROCHA was missing and the whereabouts of ROCHA remain unknown.

        The institution and court records I reviewed indicate that on March 14, 2020, in the United States
District Court for the Southern District of California, Case Number 3:20-CR-01230-DMS-1, ROCHA was
sentenced to a term of 24 months’ imprisonment and three years of supervised release for Possession with Intent
to Distribute Fentanyl, in violation of Title 21 United States Code, Section 841(a)(1). I reviewed BOP records,
which describe ROCHA as a 23-year-old White male of Hispanic origin, United States citizen, born March 8,
1998, approximately 5 feet, 5 inches tall, weighing approximately 187 pounds, with black hair and brown eyes,
and tattoos on his left and right shoulder, the back of his neck, and his left calf.

//

//

//
        Case 2:21-mj-03594-DUTY Document 1 Filed 08/04/21 Page 2 of 2 Page ID #:2
       Amaury ROCHA’s whereabouts are currently unknown.


Continued on the attached sheet and made a part hereof:   : Yes     No

Attested to by the applicant in accordance with the
requirements of Fed. R. Crim. P. 4.1 by telephone,
                                                          /s/ Alberto Landazuri
                                                          Signature of Complaint
                                                          Alberto Landazuri
                                                          Deputy U.S. Marshal

August 4, 2021                                            at Los Angeles, California
Date                                                      City and State

Hon. Gail J. Standish, U.S. Magistrate Judge
Name & Title of Judicial Officer                          Signature of Judicial Officer

AUSA Ashley Fillmore (x2416)
